         Case 20-33122-KRH                       Doc 1     Filed 07/23/20 Entered 07/23/20 06:42:20                              Desc Main
                                                          Document      Page 1 of 28
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Eastern District of Virginia
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               ANN, Inc.


                                                 N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          476 Wheelers Farms Road                                     933 MacArthur Boulevard
                                          Number             Street                                   Number         Street


                                                                                                      P.O. Box

                                          Milford                         CT        06461             Mahwah                       NJ         07430
                                          City                            State     Zip Code          City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          New Haven County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://www.ascenaretail.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         Case 20-33122-KRH              Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20                                Desc Main
                                                   Document      Page 2 of 28
Debtor            ANN, Inc.                                                     Case number (if known)
           Name



                                         A. Check One:
7.   Describe debtor’s business
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B. Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                         4481 (Clothing Stores)

8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ☐ Chapter 7

                                         ☐ Chapter 9

      A debtor who is a “small           ☒ Chapter 11. Check all that apply:
      business debtor” must
                                                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      check the first sub-box. A                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      debtor as defined in §                                 affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      1182(1) who elects to                                  balance sheet, statement of operations, cash-flow statement, and federal income tax
      proceed under subchapter                               return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      V of chapter 11 (whether or                            1116(1)(B).
      not the debtor is a “small
                                                           ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      business debtor”) must
                                                             liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
      check the second sub-box.                              and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                             selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                             statement, and federal income tax return or if any of these documents do not exist,
                                                             follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           ☐ A plan is being filed with this petition.

                                                           ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                             Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                           ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         ☐ Chapter 12

9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.    District                           When                       Case number
   within the last 8 years?                                                                 MM/DD/YYYY
     If more than 2 cases, attach a             District                           When                       Case number
     separate list.                                                                         MM/DD/YYYY




     Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
             Case 20-33122-KRH                 Doc 1         Filed 07/23/20 Entered 07/23/20 06:42:20                                  Desc Main
                                                            Document      Page 3 of 28
    Debtor           ANN, Inc.                                                            Case number (if known)
              Name



    10. Are any bankruptcy cases            ☐ No
        pending or being filed by a         ☒ Yes.                                                                      Relationship     Affiliate
                                                         Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                         District     Eastern District of Virginia
       List all cases. If more than 1,                                                                                  When             07/23/2020
       attach a separate list.                         Case number, if known _______________________                                     MM / DD / YYYY

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                       ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                            (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                            other options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                            Number         Street



                                                                                            City                                State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.         Insurance agency

                                                                    Contact name
                                                                    Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                         ☐       1,000-5,000                    ☐     25,001-50,000
        creditors1                        ☐     50-99                        ☐       5,001-10,000                   ☐     50,001-100,000
                                          ☐     100-199                      ☐       10,001-25,000                  ☒     More than 100,000
                                          ☐     200-999




1      The Debtors’ estimated number of creditors noted here are provided on a consolidated basis.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         Case 20-33122-KRH                 Doc 1        Filed 07/23/20 Entered 07/23/20 06:42:20                                   Desc Main
                                                       Document      Page 4 of 28
Debtor           ANN, Inc.                                                          Case number (if known)
          Name



15. Estimated assets                ☐       $0-$50,000                 ☐     $1,000,001-$10 million                 ☒    $500,000,001-$1 billion
                                    ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
                                    ☐       $100,001-$500,000          ☐     $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                    ☐       $500,001-$1 million        ☐     $100,000,001-$500 million              ☐    More than $50 billion

16. Estimated liabilities           ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                    ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                    ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                    ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of        petition.
    debtor
                                        I have been authorized to file this petition on behalf of the debtor.
                                        I have examined the information in this petition and have a reasonable belief that the information is true and
                                        correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                        Executed on         07/23/2020
                                                             MM/ DD / YYYY


                                             /s/ Carrie W. Teffner                                              Carrie W. Teffner
                                             Signature of authorized representative of debtor                Printed name

                                             Title    Authorized Signatory




18. Signature of attorney                    /s/ Olya Antle                                                 Date        07/23/2020
                                             Signature of attorney for debtor                                           MM/DD/YYYY



                                             Olya Antle
                                             Printed name
                                             Cooley LLP
                                             Firm name
                                             1299 Pennsylvania Avenue, NW, Suite 700
                                             Number               Street
                                             Washington                                                             DC                20004-2400
                                             City                                                                   State               ZIP Code
                                             (202) 842-7800                                                         oantle@cooley.com
                                             Contact phone                                                               Email address
                                             83153                                               Virginia
                                             Bar number                                     State
                                             (Admitted to practice in Virginia; Not admitted to practice in DC, supervised by members of DC bar)




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
     Case 20-33122-KRH                     Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20        Desc Main
                                                      Document      Page 5 of 28



 Fill in this information to identify the case:
                                                                         ,
 United States Bankruptcy Court for the:
                           Eastern District of Virginia
                                        (State)                                                      ☐ Check if this is an
 Case number (if known):                                  Chapter   11                                   amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Eastern District of Virginia for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Ascena Retail Group, Inc.

                   Ascena Retail Group, Inc.                                    Chestnut Acquisition Sub Inc.
                   933 Inspiration LLC                                          Crosstown Traders, Inc.
                   Ann Card Services, Inc.                                      CS HoldCo II Inc.
                   Ann, Inc.                                                    CSGC, Inc.
                   AnnCo, Inc.                                                  CSI Industries, Inc.
                   AnnTaylor Distribution Services, Inc.                        CSPE, LLC
                   AnnTaylor of Puerto Rico, Inc.                               DBCM Holdings, LLC
                   AnnTaylor Retail, Inc.                                       DBI Holdings, Inc.
                   AnnTaylor, Inc.                                              DBX, Inc.
                   Ascena Retail Holdings, Inc.                                 Duluth Real Estate LLC
                   Ascena Trade Services, LLC                                   Etna Retail DC, LLC
                   ASNA Plus Fashion, Inc.                                      Fashion Apparel Sourcing LLC
                   ASNA Value Fashion LLC                                       Fashion Service Fulfillment
                   BackingBrands Buying Agent, LLC                               Corporation
                   BackingBrands Solutions, LLC                                 Fashion Service LLC
                   C.S.F. Corp.                                                 GC Fulfillment, LLC
                   Catalog Receivables LLC                                      Lane Bryant #6243, Inc.
                   Catalog Seller LLC                                           Lane Bryant of Pennsylvania, Inc.
                   Catherines #5124, Inc.                                       Lane Bryant Outlet 4106, Inc.
                   Catherines #5147, Inc.                                       Lane Bryant Purchasing Corp.
                   Catherines Stores Corporation                                Lane Bryant, Inc.
                   Catherines, Inc.                                             PSTM, Inc.
                   CCTM, Inc.                                                   Sonsi, Inc.
                   Charming Sales Co. Four, Inc.                                Spirit of America, Inc.
                   Charming Sales Co. One, Inc.                                 Too GC, LLC
                   Charming Sales Co Three, Inc.                                Tween Brands Agency, Inc.
                   Charming Sales Co. Two, Inc.                                 Tween Brands Direct Services Inc.
                   Charming Shoppes of Delaware, Inc.                           Tween Brands Investment, LLC
                   Charming Shoppes Receivables                                 Tween Brands Marketing, Inc.
                    Corp.                                                        Tween Brands Service Co.
                   Charming Shoppes Seller, Inc.                                Tween Brands, Inc.
                   Charming Shoppes Street, Inc.                                Winks Lane, Inc.
                   Charming Shoppes, Inc.                                       Worldwide Retail Holdings, Inc.
Case 20-33122-KRH             Doc 1     Filed 07/23/20 Entered 07/23/20 06:42:20               Desc Main
                                       Document      Page 6 of 28


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                       )
    In re:                                             )     Chapter 11
                                                       )
    ANN, INC.,                                         )     Case No. 20-___________(___)
                                                       )
                            Debtor.                    )
                                                       )

                                  LIST OF EQUITY SECURITY HOLDERS1

             Debtor              Equity Holders            Address of Equity Holder         Percentage
                                                                                               Held
                             Ascena Retail Group,      933 MacArthur Boulevard
    ANN, Inc.                                                                                  100%
                             Inc.                      Mahwah, NJ 07430




1      This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the
       Federal Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such
       equity as of the date of commencement of the chapter 11 case.
Case 20-33122-KRH            Doc 1     Filed 07/23/20 Entered 07/23/20 06:42:20                Desc Main
                                      Document      Page 7 of 28


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 ANN, INC.,                                           )    Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Ascena Retail Group, Inc.                                                     100%
               Case 20-33122-KRH                           Doc 1        Filed 07/23/20 Entered 07/23/20 06:42:20                                     Desc Main
                                                                       Document      Page 8 of 28

    Fill in this information to identify the case:
    Debtor name Ascena Retail Group, Inc., et al.
    United States Bankruptcy Court for the: Eastern District of Virginia
                                                                                                                                    Check if this is an
    Case number (If known): ______________
                                                                                                                                     amended filing

    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest
    Unsecured Claims and Are Not Insiders                                   12/15


    A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
    Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
    unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50 largest unsecured claims.

                                                                                                                                      Amount of unsecured claim
                                                                                                                                      If the claim is fully unsecured, fill in only
                                                                                                                                      unsecured claim amount. If claim is partially
                                                                                                                                      secured, fill in total claim amount and deduction
                                                                                                                                      for value of collateral or setoff to calculate
                                                                                                                    Indicate if claim
    Name of creditor and complete mailing            Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                                    is contingent,
    address, including zip code                      creditor contact                               claim
                                                                                                                    unliquidated,
                                                                                                                    disputed                               Deduction
                                                                                                                                      Total claim, if
                                                                                                                                                           for value of Unsecured
                                                                                                                                      partially
                                                                                                                                                           collateral or claim
                                                                                                                                      secured
                                                                                                                                                           setoff

1   SIMON PROPERTY GROUP                             DAVID SIMON
    ATTN: DAVID SIMON                                EMAIL -
    CHIEF EXECUTIVE OFFICER                          PHONE - 317-636-1600
    SIMON PROPERTY GROUP, INC.                       FAX -
                                                                                                        TRADE
    225 WEST WASHINGTON STREET                                                                                              C                                               $31,664,060
                                                                                                       PAYABLE
    INDIANAPOLIS, IN 46204




2   BROOKFIELD PROPERTIES                            STACIE L. HERRON
    ATTN: STACIE L. HERRON                           EMAIL -
    EXECUTIVE VICE PRESIDENT,                        STACIE.HERRON@BROOKFIELDPROPERTIES
    GENERAL COUNSEL AND SECRETARY                    RETAIL.COM;
                                                                                                        TRADE
    BROOKFIELD PLACE NEW YORK                        LINDSAY.KAHN@BROOKFIELDPROPERTIES                                      C                                               $16,619,835
                                                                                                       PAYABLE
    250 VESEY STREET, 15TH FLOOR                     RETAIL.COM;
    NEW YORK, NY 10281                               ANDREW.BRENT@BROOKFIELDPROPERTIES
                                                     .COM
                                                     PHONE - 212-417-7000
3   BOSTON PROPERTIES LIMITED                        DOUGLAS T. LINDE
    PARTNERSHIP                                      EMAIL -
    ATTN: DOUGLAS T. LINDE                           PHONE - 617-236-3300
    PRESIDENT                                        FAX - 617-536-5087
                                                                                                        TRADE
    800 BOYLSTON STREET AT THE                                                                                              C                                                $8,809,477
                                                                                                       PAYABLE
    PRUDENTIAL CENTER
    BOSTON, MA 02199-8103


4   TANGER PROPERTIES, LP                            STEVEN B. TANGER
    ATTN: STEVEN B. TANGER                           EMAIL - SBTANGER@TANGEROUTLET.COM
    CHIEF EXECUTIVE OFFICER                          PHONE - 336-292-3010
    3200 NORTHLINE AVENUE SUITE 360                  FAX - 336-852-2096
                                                                                                        TRADE
    GREENSBORO, NC 27408                                                                                                    C                                                $7,228,481
                                                                                                       PAYABLE
                 Case 20-33122-KRH                   Doc 1        Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.                                                 Case Number (if known) ______________________________________
         Name
                                                                 Document      Page 9 of 28

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  5    PAN PACIFIC CO LTD                      SUK-WON LIM
       ATTN: SUK-WON LIM                       EMAIL - PANPACIFIC@PANPACIFIC.CO.KR
       CHIEF EXECUTIVE OFFICER                 PHONE - +82-2-3494-9000
       (08380) 12                              FAX - +82-2-830-1011
                                                                                                  TRADE
       DIGITAL-RO 31-GIL                                                                                                                                               $6,831,314
                                                                                                 PAYABLE
       GURO-GU
       SEOUL, GURO-DONG, 197-21
       KOREA

  6    MGF SOURCING                            JAMES SCHWARTZ
       ATTN: JAMES SCHWARTZ                    EMAIL -
       CHIEF EXECUTIVE OFFICER                 JAMES.SCHWARTZ@MGFSOURCING.COM
       4200 REGENT STREET                      PHONE - 614-904-3269
                                                                                                  TRADE
       SUITE 205                               FAX - 614-415-7242                                                                                                      $6,726,982
                                                                                                 PAYABLE
       COLUMBUS, OH 43219




  7    SAE A TRADING CO. LTD                   WOONG-KI KIM
       ATTN: WOONG-KI KIM                      EMAIL -
       CHAIRMAN                                PHONE - +82 2 6252 7000
       SAE-A BLDG.                             FAX - +82-2-6252-7005
                                                                                                  TRADE
       429 YEONGDONG-DAERO GANGNAM-                                                                                                                                    $6,347,041
                                                                                                 PAYABLE
       GU
       SEOUL,
       KOREA

  8    ORIENT CRAFT                            SUDHIR DHINGRA
       ATTN: SUDHIR DHINGRA                    EMAIL -
       CHIEF EXECUTIVE OFFICER                 SUDHIR.DHINGRA@ORIENTCRAFT.COM
       PLOT NO. 80P SECTOR-34                  PHONE - +0124-4511300
                                                                                                  TRADE
       NEAR HERO HONDA CHOWK                   FAX - +0124-4511330                                                                                                     $5,309,190
                                                                                                 PAYABLE
       GURGAON, 122001
       INDIA


  9    THE MACERICH COMPANY                    ANN C. MENARD
       ATTN: ANN C. MENARD                     EMAIL - ANN.MENARD@MACERICH.COM
       SENIOR EXECUTIVE VICE PRESIDENT,        PHONE - 310-394-6000; 424-229-3575
       CHIEF LEGAL OFFICER AND                 FAX - 310-395-2791
                                                                                                  TRADE
       SECRETARY                                                                                                      C                                                $5,252,749
                                                                                                 PAYABLE
       401 WILSHIRE BOULEVARD, SUITE 700
       SANTA MONICA, CA 90401


  10   HIP SING CHINA INDUSTRIAL LINITED       ADA LAU
       ATTN: ADA LAU                           EMAIL -
       UNIT B5, 6/F BLK 2, CAMELPAINT BLDG     PHONE - +852-23905128
       62 HOI YUEN ROAD                        FAX - +852-23915128
                                                                                                  TRADE
       KWUN TONG, KOWLOON,                                                                                                                                             $5,075,819
                                                                                                 PAYABLE
       HONG KONG




7/22/2020                                                                                                                                                                    Page ‐ 2
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 10 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  11   PT. ERATEX (HONG KONG) LTD              MR. MANIWANEN
       ATTN: MR. MANIWANEN                     EMAIL -
       PRESIDENT                               PHONE - +62-31-99001101
       SPAZIO BUILDING 3RD FLOOR UNIT.319-     FAX - +62-31-99001115
       321                                                                                        TRADE
       GRAHA FESTIVAL KAV.3 – GRAHA                                                                                                                                    $5,026,842
                                                                                                 PAYABLE
       FAMILY
       JL. MAYJEND YONO SOEWOYO
       SURABAYA, 60226
       INDONESIA
  12   THE TAUBMAN COMPANY                     CHRIS HEAPHY
       ATTN: CHRIS HEAPHY                      EMAIL - CHEAPHY@TAUBMAN.COM;
       EXECUTIVE VICE PRESIDENT,               RHURREN@TAUBMAN.COM;
       GENERAL COUNSEL & SECRETARY             MMAINVILLE@TAUBMAN.COM
                                                                                                  TRADE
       200 E. LONG LAKE ROAD, SUITE 300        PHONE - 248-258-6800                                                   C                                                $4,550,301
                                                                                                 PAYABLE
       BLOOMFIELD HILLS, MI 48304-2324         FAX -




  13   POONGIN TRADING CO.LTD                  PAUL PARK
       ATTN: PAUL PARK                         EMAIL -
       CHIEF EXECUTIVE OFFICER                 PHONE - +82-2-549-8313
       18F~20F ACE HIGH TECH CITY              FAX - +82-2-549-8310
                                                                                                  TRADE
        B/D 2 DONG, GYEONGLN-RO                                                                                                                                        $4,507,327
                                                                                                 PAYABLE
       YEONGDEUNGPO-GU
       SEOUL, 755
       KOREA

  14   TAINAN ENTERPRISES CO. LTD              CHING-HON YANG
       ATTN: CHING-HON YANG                    EMAIL -
       CHAIRMAN                                PHONE - +886 2 2391 6421
       5-1, SECTION 1 HANGZHOU SOUTH           FAX - +886 2 2397 1413
                                                                                                  TRADE
       ROAD                                                                                                                                                            $4,402,392
                                                                                                 PAYABLE
       ZHONGZHENG DISTRICT
       TAIPEI CITY, 100
       TAIWAN

  15   CBL & ASSOCIATES, INC.                  STEPHEN D. LEBOVITZ
       ATTN: STEPHEN D. LEBOVITZ               EMAIL -
       CHIEF EXECUTIVE OFFICER                 PHONE - 432-855-0001
       CBL CENTER, SUITE 500                   FAX -
                                                                                                  TRADE
       2030 HAMILTON PLACE BLVD.                                                                                      C                                                $4,244,203
                                                                                                 PAYABLE
       CHATTANOOGA, TN 37421




  16   ORACLE AMERICA INC                      DORIAN DALEY
       ATTN: DORIAN DALEY                      EMAIL - DORIAN.DALEY@ORACLE.COM
       GENERAL COUNSEL                         PHONE - 650-506-7000
       REDWOOD SHORES ORACLE                   FAX - 650-633-1813
                                                                                                  TRADE
       CORPORATION                                                                                                                                                     $4,158,303
                                                                                                 PAYABLE
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065




7/22/2020                                                                                                                                                                    Page ‐ 3
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 11 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  17   CHOI & SHIN'S CO.,LTD                   PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 PHONE - +82-232947200
       61 BUKCHON-RO, JONGNO-GU                FAX -
                                                                                                  TRADE
       SEOUL, 110260                                                                                                                                                   $3,973,814
                                                                                                 PAYABLE
       SOUTH KOREA




  18   CRYSTAL ELEGANCE INDUSTRIAL             LAM ANTHONY
       LIMITED                                 EMAIL - INFO@CRYSTALGROUP.COM
       ATTN: LAM ANTHONY                       PHONE -
       VICE PRESIDENT                          FAX -
                                                                                                  TRADE
       71 HOW MING STREET                                                                                                                                              $3,916,508
                                                                                                 PAYABLE
       KWUN TONG, KOWLOON,
       HONG KONG


  19   SNOGEN GREEN CO.,LTD                    JUNGKU HONG
       ATTN: JUNGKU HONG                       EMAIL -
       CHIEF EXECUTIVE OFFICER                 PHONE - +02-6496-6400
       12, GWANGPYEONG-RO 56-GIL               FAX - +02-6496-6501
                                                                                                  TRADE
       GANGNAM-GU                                                                                                                                                      $3,671,183
                                                                                                 PAYABLE
       SEOUL,
       KOREA


  20   UBASE INTERNATIONAL INC                 YONG HOE KIM
       ATTN: YONG HOE KIM                      EMAIL -
       CHIEF EXECUTIVE OFFICER                 CONTACTUS@UBASEINTERNATIONAL.COM
       345, TTUKSEOM-RO                        PHONE - +82 2-420-0001
                                                                                                  TRADE
       SEONGDONG-GU                            FAX - +82 2-421-8787                                                                                                    $3,628,175
                                                                                                 PAYABLE
       SEOUL (SEONGSU-DONG), 04780
       KOREA


  21   TEX WORLD PTE LTD                       PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL - INFO@TEXWORLD.CO
       COUNSEL                                 PHONE - +91-22-42293542
       PRESIDENT                               FAX -
                                                                                                  TRADE
       610, ATL CORPORATE PARK                                                                                                                                         $3,506,978
                                                                                                 PAYABLE
       SAKI VIHAR ROAD, POWAI
       MUMBAI, MAHARASHTRA 400072
       INDIA

  22   WESTFIELD CORPORATION, INC.             PETER SCHWARTZ
       ATTN: PETER SCHWARTZ                    EMAIL -
       GENERAL COUNSEL                         PHONE - 310-478-4456
       2049 CENTURY PARK EAST, 40TH            FAX - 310-478-1267
                                                                                                  TRADE
       FLOOR                                                                                                          C                                                $3,448,669
                                                                                                 PAYABLE
       CENTURY CITY, CA 90067




7/22/2020                                                                                                                                                                    Page ‐ 4
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 12 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  23   KYUNG SEUNG CO. LTD.                    J. J. PARK
       ATTN: J. J. PARK                        EMAIL -
       CHIEF EXECUTIVE OFFICER                 PHONE - +82-2-550-1414
       408 SAMSEOUNG-RO                        FAX - +82-2-566-6867
                                                                                                  TRADE
       GYEONGSEUNG                                                                                                                                                     $3,255,132
                                                                                                 PAYABLE
       BUILDING GANGNAM-GU
       SEOUL,
       KOREA

  24   LAKONTRA INTERNATIONAL                  PRESIDENT OR GENERAL COUNSEL
       MERCHANDISING CORP                      EMAIL -
       ATTN: PRESIDENT OR GENERAL              PHONE -
       COUNSEL                                 FAX -
                                                                                                  TRADE
       MERCHANDISING CORP NO.186 SEC.4                                                                                                                                 $3,031,988
                                                                                                 PAYABLE
       NANKINGE. RD
       TAIPEI,
       TAIWAN

  25   MTL SOURCING DMCC                       PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 PHONE -
       HDS BUSINESS CENTRE                     FAX -
                                                                                                  TRADE
       JUMAIRA LAKE TOWERS                                                                                                                                             $3,024,427
                                                                                                 PAYABLE
       DUBAI,
       UNITED ARAB EMIRATES


  26   RICHA GLOBAL EXPORTS PVT LTD            VIRENDER UPPAL
       ATTN: VIRENDER UPPAL                    EMAIL - INFO@RICHAGLOBAL.COM
       CHAIRMAN                                PHONE - +91-124-4314000
       219, UDYOG VIHAR PHASE-I GURGAON        FAX -
                                                                                                  TRADE
       HARYANA, 122001                                                                                                                                                 $3,020,253
                                                                                                 PAYABLE
       INDIA




  27   IBM CORPORATION                         PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL - ARVIND.KRISHNA@IBM.COM
       COUNSEL                                 PHONE - 914-499-1900
       1 NEW ORCHARD ROAD                      FAX - 914-765-4190
                                                                                                  TRADE
       ARMONK, NY 10504-1722                                                                                                                                           $2,952,280
                                                                                                 PAYABLE




  28   BUSANA APPAREL PTE LTD                  MR. MANIWANEN
       ATTN: MR. MANIWANEN                     EMAIL -
       CHAIRMAN                                PHONE - +6221-522-9344
       AXA TOWER 41ST & 43RD FLOOR             FAX - +6221-3005-6052
                                                                                                  TRADE
       KUNINGAN CITY                                                                                                                                                   $2,847,689
                                                                                                 PAYABLE
       JALAN PROF. DR. SATRIO KAV. 18
       KUNINGAN, SETIABUDI, JAKARTA
       12940
       INDONESIA




7/22/2020                                                                                                                                                                    Page ‐ 5
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 13 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  29   WASHINGTON PRIME GROUP, INC.            ROBERT P. DEMCHAK, ESQ.
       ATTN: ROBERT P. DEMCHAK, ESQ.           EMAIL -
       EXECUTIVE VICE PRESIDENT,               WPGINFO@WASHINGTONPRIME.COM
       GENERAL COUNSEL AND CORPORATE           PHONE - 614-621-9000
                                                                                                  TRADE
       SECRETARY                               FAX -                                                                  C                                                $2,726,248
                                                                                                 PAYABLE
       180 EAST BROAD STREET
       COLUMBUS, OH 43215


  30   MOLAX TRADING LIMITED                   PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL - ADMIN@MOLAXTRADING.COM
       COUNSEL                                 PHONE - 02-773-3601
       75-95, SEOSOMUN-DONG                    FAX - 02-757-2044
                                                                                                  TRADE
       8RD FLOOR, YOUONE BUILDING                                                                                                                                      $2,656,298
                                                                                                 PAYABLE
       CHUNG-KU
       SEOUL, 100-110
       KOREA

  31   GUANGDONG SINGWEAR GARMENTS             PRESIDENT OR GENERAL COUNSEL
       CO LTD                                  EMAIL -
       ATTN: PRESIDENT OR GENERAL              PHONE - +86-0754-82201270
       COUNSEL                                 FAX - +86-754-87715720
                                                                                                  TRADE
       XIANGANG INDUSTRIAL PARK                                                                                                                                        $2,650,820
                                                                                                 PAYABLE
       SIMAPU TOWN, CHAONAN DISTRICT
       GUANGDONG PROVINCE
       SHANTOU CITY,
       CHINA
  32   ASMARA INTERNATIONAL LIMITED            VENKY NAGAN
       ATTN: VENKY NAGAN                       EMAIL - CONTACT@ASMARAGROUP.COM
       CHIEF EXECUTIVE OFFICER                 PHONE - +852-27442255
       UNIT 8B, TONG YUEN FACTORY              FAX - +852-27442244
                                                                                                  TRADE
       BUILDING                                                                                                                                                        $2,604,654
                                                                                                 PAYABLE
       505 CASTLE PEAK ROAD
       LAI CHI KOK, KOWLOON,
       HONG KONG

  33   ANANTA SPORTSWEAR LIMITED               AMIN KHAN
       ATTN: AMIN KHAN                         EMAIL - AMIN@BIMPEX.COM;
       PRESIDENT                               SAJED@ANANTA.COM.BD
       2071, N. COLLINS BLVD.                  PHONE - 972-759 0732
                                                                                                  TRADE
       STE 201                                 FAX - 972-692-8826                                                                                                      $2,595,148
                                                                                                 PAYABLE
       RICHARDSON, TX 75080




  34   ACCENTURE LLP                           JULIE SWEET
       ATTN: JULIE SWEET                       EMAIL - JULIE.SWEET@ACCENTURE.COM
       CHIEF EXECUTIVE OFFICER                 PHONE - +353-1646-2000
       1 GRAND CANAL SQUARE                    FAX - +353-1646-2020
                                                                                                  TRADE
       DUBLIN, D02 P820                                                                                                                                                $2,555,866
                                                                                                 PAYABLE
       IRELAND




7/22/2020                                                                                                                                                                    Page ‐ 6
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 14 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  35   INTERNATIONAL TRADING SERVICES          PRESIDENT OR GENERAL COUNSEL
       LTD                                     EMAIL -
       ATTN: PRESIDENT OR GENERAL              PHONE - 956-831-2740
       COUNSEL                                 FAX -
                                                                                                  TRADE
       VICTORIA LANE INDUSTRIAL PARK                                                                                                                                   $2,520,994
                                                                                                 PAYABLE
       7620 VICTORIA CT
       BROWNSVILLE, TX 78521


  36   JIANGSU GUOTAI GUOSHENG CO LTD          PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL - HUASHENG@GTHS.CN
       COUNSEL                                 PHONE - +0512-58988898
       7-22/F GUOTAI NEW CENTURY PLAZA         FAX - +0512-58686837
                                                                                                  TRADE
       NO.125 MIDDLE RENMIN RD                                                                                                                                         $2,465,288
                                                                                                 PAYABLE
       ZHANGJIAGANG JIANGSU, 215600
       CHINA


  37   HANGZHOU LINGXIU KNITTING CO LTD        JARED LU
       ATTN: JARED LU                          EMAIL - JARED_LU@LINXIU.COM
       418 HENGFU ROAD                         PHONE - +86-571-64673088
       HENGCUN TOWN                            FAX -
                                                                                                  TRADE
       TONGLU COUNTY                                                                                                                                                   $2,458,758
                                                                                                 PAYABLE
       ZHEJIANG,
       CHINA


  38   JOHN GALLIN & SON, INC.                 CHRISTOPHER GALLIN
       ATTN: CHRISTOPHER GALLIN                EMAIL - CHRISG@GALLIN.COM
       PRESIDENT                               PHONE - 212-252-8900
       102 MADISON AVENUE                      FAX - 212-252-8910
                                                                                                  TRADE
       9TH FLOOR                                                                                                                                                       $2,437,642
                                                                                                 PAYABLE
       NEW YORK, NY 10016




  39   JONES LANG LASALLE AMERICAS, INC.       ALAN TSE
       ATTN: ALAN TSE                          EMAIL - ALAN.TSE@JLL.COM
       GLOBAL CHIEF LEGAL OFFICER AND          PHONE - 312-228-2808
       CORPORATE SECRETARY                     FAX -
                                                                                                  TRADE
       200 EAST RANDOLPH DRIVE                                                                                        C                                                $2,364,445
                                                                                                 PAYABLE
       CHICAGO, IL 60601




  40   LEE & CO.                               ARLEN LEE
       ATTN: ARLEN LEE                         EMAIL - HELLO@LEEANDCO.COM
       CHIEF EXECUTIVE OFFICER                 PHONE - 415-475-9029
       1278 INDIANA ST                         FAX -
                                                                                                  TRADE
       SUITE 101                                                                                                                                                       $2,354,770
                                                                                                 PAYABLE
       SAN FRANCISCO, CA 94107




7/22/2020                                                                                                                                                                    Page ‐ 7
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 15 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  41   AJG INC                                 J. PATRICK GALLAGHER JR.
       ATTN: J. PATRICK GALLAGHER JR.          EMAIL -
       CHIEF EXECUTIVE OFFICER                 PHONE - 630-773-3800
       2850 GOLF ROAD                          FAX - 630-285-4000
                                                                                                  TRADE
       ROLLING MEADOWS, IL 60008                                                                                                                                       $2,258,832
                                                                                                 PAYABLE




  42   WS TRADING LIMITED                      PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 PHONE -
       50 TRADESTON STREET                     FAX -
                                                                                                  TRADE
       GLASGOW, SCOTLAND, G5 8BH                                                                                                                                       $2,248,644
                                                                                                 PAYABLE
       UNITED KINGDOM




  43   SOLVE IT CO., LTD                       PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 PHONE - +82-24536868
       3/F 556 CHEONHO-DAERO                   FAX -
                                                                                                  TRADE
       GWANGJIN-GU SEOUL, 143847                                                                                                                                       $2,098,603
                                                                                                 PAYABLE
       SOUTH KOREA




  44   TISHMAN SPEYER PROPERTIES               MICHAEL B. BENNER
       ATTN: MICHAEL B. BENNER                 EMAIL - NY@TISHMANSPEYER.COM
       SENIOR MANAGING DIRECTOR AND            PHONE - 212-715-0300
       GENERAL COUNSEL                         FAX - 212-319-1745
                                                                                                  TRADE
       ROCKEFELLER CENTER, 45                                                                                         C                                                $2,026,953
                                                                                                 PAYABLE
       ROCKEFELLER PLAZA
       NEW YORK, NY 10111


  45   MODINDIA EXIM PRIVATE LTD               GAGAN GULATI
       ATTN: GAGAN GULATI                      EMAIL - INFO@MODELAMAEXPORTS.COM
       DIRECTOR                                PHONE -
       B-57 OKHLA INDUSTRIAL AREA, PHASE-      FAX -
                                                                                                  TRADE
       I                                                                                                                                                               $2,015,483
                                                                                                 PAYABLE
       NEW DELHI, 110020
       INDIA


  46   SOUTH ASIA KNITTING FTY LTD (NEW)       PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 LEOYEUNG@SOUTHASIAGROUP.COM
       17/F, SOUTH ASIA BUILDING               PHONE - 852-2345-0261
                                                                                                  TRADE
       108 HOW MING STREET                     FAX - 852-2343-3666                                                                                                     $1,936,284
                                                                                                 PAYABLE
       KWUN TONG
       KOWLOON,
       HONG KONG




7/22/2020                                                                                                                                                                    Page ‐ 8
                 Case 20-33122-KRH                   Doc 1       Filed 07/23/20 Entered 07/23/20 06:42:20 Desc Main
Debtor Ascena Retail Group, Inc., et al.
         Name
                                                                Document     Page 16 of Case
                                                                                        28 Number (if known) ______________________________________

                                                                                                                                Amount of unsecured claim
                                                                                                                                If the claim is fully unsecured, fill in only
                                                                                                                                unsecured claim amount. If claim is partially
                                                                                                                                secured, fill in total claim amount and deduction
                                                                                                                                for value of collateral or setoff to calculate
                                                                                                              Indicate if claim
       Name of creditor and complete mailing   Name, telephone number, and email address of   Nature of the                     unsecured claim.
                                                                                                              is contingent,
       address, including zip code             creditor contact                               claim
                                                                                                              unliquidated,
                                                                                                              disputed                               Deduction
                                                                                                                                Total claim, if
                                                                                                                                                     for value of Unsecured
                                                                                                                                partially
                                                                                                                                                     collateral or claim
                                                                                                                                secured
                                                                                                                                                     setoff

  47   MEENU CREATION LLP                      PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL - ED@MEENUCREATION.COM
       COUNSEL                                 PHONE - 91-120-4080200
       A-33. SECTOR - 64 NOIDA DISTT           FAX - 91-120-4080200
                                                                                                  TRADE
       GAUTAM BUDH NAGAR, UP-201301                                                                                                                                    $1,876,239
                                                                                                 PAYABLE
       INDIA




  48   THE FORBES COMPANY                      PRESIDENT OR GENERAL COUNSEL
       ATTN: PRESIDENT OR GENERAL              EMAIL -
       COUNSEL                                 NFORBES@THEFORBESCOMPANY.COM
       100 GALLERIA OFFICENTRE, SUITE 427      PHONE - 248-827-4600
                                                                                                  TRADE
       SOUTHFIELD, MI 48034                    FAX -                                                                  C                                                $1,830,041
                                                                                                 PAYABLE




  49   GAURAV INTERNATIONAL                    ANJU SACHDEVA
       ATTN: ANJU SACHDEVA                     EMAIL - GINTL@RICHAGROUP.COM
       PD MANAGER                              PHONE - +91 124 480 3900
       198, UDYOG VIHAR PHASE 1                FAX - +91 124 2439710
                                                                                                  TRADE
       UDYOG VIHAR, SECTOR 20                                                                                                                                          $1,820,631
                                                                                                 PAYABLE
       GURUGRAM, HARYANA, 122001
       INDIA


  50   CHRISTINE CLARK AND OTHER               WILLIAM B. SULLIVAN, ERIC K. YAECKEL,
       SIMILARLY SITUATED INDIVIDUALS          AND ANDREA TORRES-FIGUEROA
       ATTN: WILLIAM B. SULLIVAN, ERIC K.      EMAIL -
       YAECKEL, AND ANDREA TORRES-             HELEN@SULLIVANLAWGROUPAPC.COM,
                                                                                                LITIGATION
       FIGUEROA                                YAECKEL@SULLIVANLAWGROUPAPC.COM,                                       C                                             Undetermined
                                                                                               SETTLEMENT
       ATTORNEYS FOR PLAINTIFFS                ATORRES@SULLIVANLAWGROUPAPC.COM
       SULLIVAN LAW GROUP, APC                 PHONE - 619-702-6760
       2330 THIRD AVENUE                       FAX - 619-702-6761
       SAN DIEGO, CA 92101




7/22/2020                                                                                                                                                                    Page ‐ 9
     Case 20-33122-KRH                     Doc 1        Filed 07/23/20 Entered 07/23/20 06:42:20                                Desc Main
                                                       Document     Page 17 of 28


    Fill in this information to identify the case and this filing:

   Debtor Name          ANN, Inc.

   United States Bankruptcy Court for the:                Eastern District of Virginia
                                                                                                    (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                        List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                    /s/ Carrie W. Teffner
                                       07/23/2020
                                       MM/ DD/YYYY                                 Signature of individual signing on behalf of debtor
                                                                                   Carrie W. Teffner
                                                                                   Printed name
                                                                                   Authorized Signatory
                                                                                   Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-33122-KRH         Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20              Desc Main
                                  Document     Page 18 of 28



                            ANN CARD SERVICES, INC.
                                    ANN INC.
                                  ANNCO, INC.
                      ANNTAYLOR DISTRIBUTION SERVICES, INC.
                         ANNTAYLOR OF PUERTO RICO, INC.
                            ANNTAYLOR RETAIL, INC.
                               ANNTAYLOR, INC.

                    Unanimous Written Consent of the Board of Directors


                                           July 22, 2020


               The undersigned, being all of the members of the Board of Directors of each of (i)

ANN Card Services, Inc., a Florida corporation (“ANN Card Services”), (ii) ANN Inc., a Delaware

corporation (“ANN”), (iii) Annco, Inc., a Delaware corporation (“Annco”) (iv) AnnTaylor

Distribution Services, Inc., a Delaware corporation (“AnnTaylor Distribution”), (v) AnnTaylor of

Puerto Rico, Inc., a corporation incorporated under the laws of Puerto Rico (“AnnTaylor of Puerto

Rico”), (vi) AnnTaylor Retail, Inc., a Florida corporation (“AnnTaylor Retail”) and (vii)

AnnTaylor, Inc., a Delaware corporation (“AnnTaylor” and, together with ANN Card Services,

ANN, Annco, AnnTaylor Distribution, AnnTaylor of Puerto Rico and AnnTaylor Retail, the

“Company”), waiving all notice, hereby adopt by unanimous consent the resolutions attached

hereto as Exhibit A without the holding of a meeting, such resolutions to have the same force and

effect as if they had been adopted at a duly called and held meeting of each such Board of Directors.


               This unanimous written consent may be executed in several counterparts, all of

which together shall constitute one and the same instrument.

                                    [Signature Page Follows]
DocuSign Envelope ID: D807FDAA-6A65-4918-A1B5-3FC424F88385
            Case 20-33122-KRH            Doc 1     Filed 07/23/20 Entered 07/23/20 06:42:20   Desc Main
                                                  Document     Page 19 of 28



                             IN WITNESS WHEREOF, the undersigned have executed this consent to be

            effective as of the date first above written.



                                                                 Gary Muto


                                                                 Julie Rosen


                                                                 Dan Lamadrid
Case 20-33122-KRH          Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20                Desc Main
                                   Document     Page 20 of 28
                                                                                              Exhibit A


            RESOLUTIONS OF THE BOARD OF DIRECTORS OF COMPANY

The board of directors, board of managers, sole member, shareholders, or other similar governing
body, as the case may be (the “Board”) of the above listed entities (the “Company”) have
considered (i) entry into that certain restructuring support agreement (the “Restructuring Support
Agreement”) and/or any other agreements, certificates, instruments, powers of attorney, letters,
forms of transfer, deeds and other documents in furtherance of a restructuring transaction or series
of transactions by which Ascena Retail Group, Inc., a Delaware Corporation (“Ascena”) and
certain of its subsidiaries (including the Company) would restructure their debt obligations and
other liabilities, and (ii) the filing of a voluntary petition for relief under the provisions of chapter
11 of title 11 of the United States Code, 11 U.S.C. §101 et seq. for the Company, and if applicable,
local restructuring, insolvency, or recognition proceedings for the Company, pursuant to
applicable law and in accordance with the requirements of the Company’s governing documents
and applicable law ((i) and (ii) together, the “Restructuring Matters”), and has reviewed and
considered certain materials presented by the management of the Company and the Company’s
financial and legal advisors; including, but not limited to, materials regarding the liabilities and
obligations of the Company, its liquidity, strategic alternatives available to it, and the effect of the
foregoing on the Company’s business, and has had adequate opportunity to consult such persons
regarding the materials presented, obtain additional information, and to fully consider each of the
strategic alternatives available to the Company and it was therefore RESOLVED THAT:

1.      RESTRUCTURING              SUPPORT         AGREEMENT            AND      RESTRUCTURING
        TRANSACTION

     A. The Board has determined that it is in the best interest of the Company, its creditors, and
        other parties in interest for the Board to authorize the Company to enter into the
        Restructuring Support Agreement by and among the Company, certain of its affiliates,
        certain consenting creditors, and certain consenting parties substantially in the form
        presented to the Board on or in advance of the date hereof;

     B. The Board acknowledges and believes that the Restructuring Support Agreement is
        procedurally and substantively fair to the Company as contemplated by applicable law and
        the Company’s governing documents, to the extent applicable;

     C. Each of Carrie Teffner, Gary Muto, Daniel Lamadrid and Michael Veitenheimer is hereby
        authorized and appointed to act as signatory on behalf of the Company in respect of the
        Restructuring Matters (each, an “Authorized Person” and collectively, the “Authorized
        Persons”), and each of the Authorized Persons, acting alone or with one or more other
        Authorized Persons be, and hereby are, authorized and empowered to enter on behalf of
        the Company into the Restructuring Support Agreement with such changes and in such
        form as the Authorized Person or Authorized Persons executing the same shall in his or
        their absolute discretion deem appropriate;

     D. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and they hereby are, authorized and empowered to enter on behalf of the Company into
        a restructuring transaction or series of restructuring transactions by which the Company
        will restructure its debt obligations and other liabilities, including but not limited to the
Case 20-33122-KRH          Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20              Desc Main
                                   Document     Page 21 of 28



        restructuring transactions as described in the Restructuring Support Agreement
        (collectively, the “Restructuring Transactions”);

     E. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and they hereby are, authorized and empowered to take or cause to be taken any and all
        such other and further action, and to execute (under the common seal of the Company, if
        appropriate), acknowledge, deliver, and file any and all such agreements, certificates,
        instruments, and other documents in furtherance of the Restructuring Transactions to which
        the Company is or will be a party, including, but not limited to, the Restructuring Support
        Agreement, to incur and pay or cause to be paid all fees and expenses and engage such
        persons, in each case, in the form or substantially in the form thereof submitted to the
        Authorized Persons, with such changes, additions and modifications thereto as the
        Authorized Persons executing the same shall, in their absolute discretion approve, such
        approval to be conclusively evidenced by such Authorized Person’s or Authorized Persons’
        execution and delivery thereof; and

     F. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and they hereby are, authorized, directed and empowered in the name of, and on behalf
        of, the Company to take any and all actions to (i) obtain approval by a court of competent
        jurisdiction or any other applicable regulatory or governmental entity of the Restructuring
        Support Agreement in connection with the Restructuring Transactions, and (ii) obtain
        approval by any court of competent jurisdiction or any other applicable regulatory or
        governmental entity of any Restructuring Transactions.

2.      VOLUNTARY PETITION FOR RELIEF UNDER APPLICABLE BANKRUPTCY
        LAW AND SEEKING NECESSARY RELIEF

     A. In the judgment of the Board, it is desirable and in the best interest of the Company, its
        interest holders, its creditors, and other parties in interest, that the Company file or cause
        to be filed voluntary petitions for relief (the “Bankruptcy Petitions”) under the provisions
        of chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as amended,
        the “Bankruptcy Code”) for the Company and any of its subsidiaries, any applicable
        restructuring, insolvency, or recognition proceedings for the Company in any other
        jurisdiction; and, in accordance with the requirements in the Company’s governing
        documents and applicable law, and the Board hereby consents to, authorizes and approves,
        the filing of the Bankruptcy Petitions and the applicable proceedings in other jurisdictions,
        if any; and

     B. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and hereby are, authorized to execute (under the common seal of the Company, if
        appropriate) and file on behalf of the Company and its subsidiaries and affiliates all
        petitions, schedules, lists, and other motions, papers, or documents, and to take any and all
        action that they deem necessary or proper to obtain such relief, including, but not limited
        to, any action necessary or proper to maintain the ordinary course operations of
        the Company’s or any of its subsidiary’s or affiliate’s businesses.
Case 20-33122-KRH           Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20              Desc Main
                                    Document     Page 22 of 28



3.      RETENTION OF PROFESSIONALS

     A. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and hereby are, authorized, empowered and directed to employ the: (i) the law firm of
        Kirkland & Ellis LLP as general bankruptcy counsel; (ii) Guggenheim Securities, LLC, as
        financial advisor; (iii) Alvarez and Marsal North America, LLC, as restructuring advisor;
        and (iv) any other legal counsel, accountants, financial advisors, restructuring advisors or
        other professionals the Authorized Persons deem necessary, appropriate or advisable; each
        to represent and assist the Company in carrying out its duties and responsibilities and
        exercising its rights under the Bankruptcy Code and any other applicable law (including,
        but not limited to, the law firms filing any pleadings or responses); and in connection
        therewith, the Authorized Persons, acting alone or with one or more other Authorized
        Persons be, and hereby are authorized, empowered and directed, in accordance with the
        terms and conditions hereof, to execute (under the common seal of the Company, if
        appropriate) appropriate retention agreements, pay appropriate retainers, and to cause to be
        filed appropriate applications for authority to retain such services; and

     B. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and hereby are, authorized, empowered and directed to execute (under the common seal
        of the Company, if appropriate) and file all petitions, schedules, motions, lists, applications,
        pleadings, and other papers, and to perform such further actions and execute (under the
        common seal of the Company, if appropriate) such further documentation that
        the Authorized Persons in their absolute discretion deem necessary, appropriate or
        desirable in accordance with these resolutions.

4.      USE OF CASH COLLATERAL

     A. To the extent applicable to the Company, in the judgment of the Board, it is desirable and
        in the best interest of the Company, its interest holders, its creditors, and other parties in
        interest, to obtain the benefits from the use of cash collateral (as such term is defined in
        section 363(a) of the Bankruptcy Code), which is security for certain of the Company’s
        prepetition secured lenders under certain credit facilities by and among the Company, and
        the guarantors party thereto, the lenders party thereto (the “Prepetition Secured Lenders”);

     B. To the extent applicable to the Company, each of the Authorized Persons be, and hereby
        is, authorized, directed and empowered in the name of, and on behalf of, the Company to
        seek approval of the use of cash collateral pursuant to a cash collateral order in interim and
        final form (a “Cash Collateral Order”), and, to the extent applicable to the Company, any
        Authorized Person be, and hereby is, authorized, empowered, and directed to negotiate,
        execute, and deliver any and all agreements, instruments, or documents, by or on behalf of
        the Company, necessary or advisable to implement the Cash Collateral Order, including
        providing for adequate protection (the “Adequate Protection Obligations”) to the
        Prepetition Secured Lenders in accordance with section 363 of the Bankruptcy Code, for
        the use of cash collateral in connection with the Company’s chapter 11 cases;

     C. Each of the Authorized Persons be, and hereby is, authorized, directed, and empowered in
        the name of, and on behalf of, the Company to execute and deliver any amendments,
Case 20-33122-KRH           Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20              Desc Main
                                    Document     Page 23 of 28



        supplements, modifications, renewals, replacements, consolidations, substitutions, and
        extensions of the Cash Collateral Order or to do such other things which shall in his/her
        absolute discretion be necessary, desirable, proper, or advisable to give effect to the
        foregoing resolutions, which determination shall be conclusively evidenced by his or their
        execution thereof.

5.      DEBTOR-IN-POSSESSION FINANCING

     A. The Company shall be, and hereby is, authorized by the Board to: (a) undertake any and
        all transactions necessary, desirable, proper, or advisable to effectuate (i) a senior secured,
        super-priority debtor-in-possession credit agreement (together with all exhibits, schedules,
        and annexes thereto, as amended, amended and restated, supplemented, or otherwise
        modified from time to time, the “DIP ABL Agreement”), by and among Ascena Retail
        Group, Inc., the subsidiaries of Ascena Retail Group, Inc. from time to time party thereto
        as Guarantors (including the Company), JPMorgan Chase Bank, N.A., as administrative
        agent and collateral agent (in such capacities, the “DIP ABL Agent”), and each lender from
        time to time party thereto (collectively, the “DIP ABL Lenders”), on substantially the terms
        and subject to the conditions set forth in the DIP ABL Agreement or as may hereafter be
        fixed or authorized by any Authorized Person, acting alone or with one or more other
        Authorized Persons; and (ii) a senior secured, super-priority debtor-in-possession credit
        agreement (together with all exhibits, schedules, and annexes thereto, as amended,
        amended and restated, supplemented, or otherwise modified from time to time, the “DIP
        Term Loan Agreement,” and together with the DIP ABL Agreement, the “DIP
        Agreements”), by and among Ascena Retail Group, Inc. from time to time party thereto as
        Guarantors (including the Company), and Alter Domus (US) LLC, as administrative agent
        (the “DIP Term Loan Agent,” and, together with the DIP ABL Agents, the “DIP Agents”),
        and each lender from time to time party thereto (collectively, the “DIP Term Lenders,” and,
        together with the DIP ABL Lenders, the “DIP Lenders”); (b) borrow funds from, request
        the issuance of letters of credit, provide guaranties to, pledge its assets as collateral to and
        undertake any and all related transactions contemplated thereby (collectively, the
        “Financing Transactions”) with such DIP Lenders and on such terms as may be approved
        by any one or more of the Authorized Persons, as reasonably necessary for the continuing
        conduct of the affairs of the Company; (c) execute (under the common seal of the
        Company, if appropriate) and deliver and cause the Company to incur and perform its
        obligations under the DIP Agreements and Financing Transactions; (d) finalize the DIP
        Agreements and Financing Transactions, consistent in all material respects with those that
        have been presented to and reviewed by the Authorized Persons; and (e) pay related fees
        and grant security interests in and liens upon some, any or all of the Company’s assets, as
        may be deemed necessary by any one or more of the Authorized Persons in connection
        with such Financing Transactions;

     B. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and they hereby are, authorized and empowered in the name of, and on behalf of, the
        Company, as debtor and debtor-in-possession, to take such actions and negotiate or cause
        to be prepared and negotiated and to execute (under the common seal of the Company, if
        appropriate), file, deliver and cause the Company to incur and perform its obligations under
        the DIP Agreements and the “Loan Documents” (collectively, the “DIP Loan
Case 20-33122-KRH       Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20             Desc Main
                                Document     Page 24 of 28



     Documents”), any hedging agreements, any secured cash management agreements, any
     agreements with any letter of credit issuer, and all other agreements, instruments and
     documents (including, without limitation, any and all other intercreditor agreement,
     joinders, mortgages, deeds of trust, deeds of covenants, consents, notes, pledge agreements,
     security agreements, control agreements, interest rate swaps, caps, collars or similar
     hedging agreement and any agreements with any entity (including governmental
     authorities) requiring or receiving cash collateral, letters of credit or other credit support
     with proceeds from the DIP Agreements) or any amendments thereto or waivers thereunder
     (including, without limitation, any amendments, waivers, supplements, modifications,
     renewals, replacements, consolidations, substitutions and extensions of the DIP
     Agreements or any of the other DIP Loan Documents) that may be contemplated by, or
     required in connection with, the DIP Loan Documents and the Financing Transactions
     (collectively, the “DIP Financing Documents”); incur and pay or cause to be paid all fees
     and expenses and engage such persons, in each case, as such Authorized Persons shall in
     their judgment determine to be necessary or appropriate to consummate the transactions
     contemplated by the DIP Loan Documents or the DIP Financing Documents, which
     determination shall be conclusively evidenced by his or her execution or delivery thereof;

  C. The form, terms and provisions of the DIP Credit Agreement and each of the other DIP
     Loan Documents be, and the same hereby are in all respects approved, and that any
     Authorized Persons are hereby authorized and empowered, in the name of and on behalf
     of the Company, to execute (under the common seal of the Company, if appropriate),
     deliver and file the DIP Agreements and each of the DIP Loan Documents to which the
     Company is a party, each in the form or substantially in the form thereof submitted to the
     Authorized Persons, with such changes, additions and modifications thereto as the
     Authorized Persons executing the same shall approve, such approval to be conclusively
     evidenced by such Authorized Person’s or Authorized Persons’ execution and delivery
     thereof;

  D. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
     be, and hereby are, authorized and empowered to authorize the DIP Agents to file any UCC
     financing statements, PPSA financing statements and any necessary assignments for
     security or other documents in the name of the Company that the DIP Agents deem
     necessary or appropriate to perfect any lien or security interest granted under the DIP Loan
     Documents, including any such UCC financing statement or PPSA financing statement
     containing a generic description of collateral, such as “all assets,” “all property now or
     hereafter acquired” and other similar descriptions of like import, and to execute (under the
     common seal of the Company, if appropriate) and deliver, and to record or authorize the
     recording of, such mortgages and deeds of trust in respect of real property of the Company,
     vessel mortgages, and such other filings in respect of intellectual and other property of the
     Company, in each case as the DIP Agents may reasonably request to perfect the security
     interests of the DIP Agents on behalf of itself and the other secured parties under the DIP
     Loan Documents;

  E. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
     be, and hereby are, authorized and empowered to execute and deliver any amendments,
     supplements, modifications, renewals, replacements, consolidations, substitutions and
Case 20-33122-KRH          Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20             Desc Main
                                   Document     Page 25 of 28



        extensions of the DIP Agreements or any of the other DIP Loan Documents or any of the
        other DIP Financing Documents, and to execute and file on behalf of the Company all
        petitions, schedules, lists and other motions, papers or documents, which shall in his or her
        sole judgment be necessary, proper or advisable, which determination shall be conclusively
        evidenced by his or her execution thereof;

     F. The Company and its affiliates will obtain substantial direct or indirect benefits from the
        incurrence of the loans under the DIP Agreements and the occurrence and consummation
        of the Financing Transactions under the DIP Agreements and the DIP Loan Documents
        and the transactions under the DIP Financing Documents, which are necessary and
        appropriate to the conduct, promotion and attainment of the business of the Company;

     G. The form, terms, and provisions of the DIP Order to which the Company is or will be
        subject, and the actions and transactions contemplated thereby be, and hereby are
        authorized, adopted, and approved, and each of the Authorized Persons of the Company,
        acting alone or with one or more other Authorized Persons be, and hereby is, authorized
        and empowered, in the name of and on behalf of the Company, to take such actions and
        negotiate, or cause to be prepared and negotiated, and to execute (under the common seal
        of the Company, if appropriate), deliver, perform, and cause the performance of, the DIP
        Order and the DIP Financing Documents (together with the Interim DIP Order,
        collectively, the “DIP Documents”), incur and pay or cause to be paid all fees and expenses
        and engage such persons, in each case, in the form or substantially in the form thereof
        submitted to the Authorized Persons, with such changes, additions, and modifications
        thereto as the Authorized Persons of the Company executing the same shall approve, such
        approval to be conclusively evidenced by such Authorized Persons’ execution and delivery
        thereof;

     H. The Company, as debtor and debtor-in-possession under the Bankruptcy Code be, and
        hereby is, authorized to incur the Adequate Protection Obligations and to undertake any
        and all related transactions on substantially the same terms as contemplated under the DIP
        Documents (collectively, the “Adequate Protection Transactions”);

     I. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and hereby are, authorized and empowered in the name of, and on behalf of, the
        Company, to take such actions as in their discretion is determined to be necessary,
        appropriate, or desirable and execute (under the common seal of the Company, if
        appropriate) the Adequate Protection Transactions, including delivery of: (a) the DIP
        Documents and such agreements, certificates, instruments, guaranties, notices, and any and
        all other documents, including, without limitation, any amendments to any DIP Documents
        (collectively, the “Adequate Protection Documents”); (b) such other instruments,
        certificates, notices, assignments, and documents as may be reasonably requested by the
        Agents; and (c) such forms of deposit, account control agreements, officer’s certificates,
        and compliance certificates as may be required by the DIP Documents or any other
        Adequate Protection Document; and

6.      Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
        be, and hereby are, authorized and empowered in the name of, and on behalf of, the
Case 20-33122-KRH          Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20            Desc Main
                                   Document     Page 26 of 28



        Company, to take all such further actions, including, without limitation, to pay or approve
        the payment of all fees and expenses payable in connection with the Adequate Protection
        Transactions and all fees and expenses incurred by or on behalf of the Company in
        connection with these resolutions, in accordance with the terms of the Adequate Protection
        Documents, which shall in their sole judgment be necessary, appropriate, or desirable to
        perform any of the Company’s obligations under or in connection with the Interim DIP
        Order or any of the other Adequate Protection Documents and the transactions
        contemplated thereby and to carry out fully the intent of these resolutions.

7.      BRAND PARTICIPATION AGREEMENT

     A. The Board has determined that it may be desirable and in the best interest of the Company,
        its creditors, and other parties in interest for the Board to authorize the Company to enter
        into the Brand Participation Agreement, by and among the Company and SB360 Capital
        Partners, LLC, substantially in the form presented to the Board on or in advance of the date
        hereof (the “Brand Participation Agreement”); provided, that the Company entering into
        any such Brand Participation Agreement remains subject to a determination that such an
        agreement with respect to the Company is required in connection with the Restructuring
        Matters; and

     B. The Board acknowledges and believes that the Brand Participation Agreement is
        procedurally and substantively fair to the Company as contemplated by applicable law and
        the Company’s governing documents, to the extent applicable.

8.      WIND DOWN OF OPERATIONS

     A. The Board has determined that it is in the best interest of the Company, its creditors, and
        other parties in interest to wind-down the brick-and-mortar operations of the “Catherines”
        brand and a substantial portion of the “Justice” brand in a manner consistent with the
        process described to the Board, with such modifications or in such other manner as may be
        necessary or appropriate to best maximize the value of the Company;

     B. The Board has determined that the wind-down of the brick-and-mortar operations of the
        “Catherines” brand and a substantial portion of the “Justice” brand as described to the
        Board, along with all corporate action and any documents and agreements necessary to
        implement such wind-downs be, and hereby are, in all respects authorized and approved;
        and

     C. Each of the Authorized Persons be, and hereby is, authorized, directed, and empowered in
        the name of, and on behalf of, each Company to execute, deliver, and file any pleadings,
        motions, documents, agreements, or applications, pay appropriate amounts, or to take any
        other action which shall in his, her, or their absolute discretion be necessary, desirable,
        proper, or advisable to give effect to the foregoing resolutions, which determination shall
        be conclusively evidenced by his, her, or their execution thereof.

9.      ASSET SALES IN CONNECTION WITH CHAPTER 11

     A. Each of the Authorized Persons be, and hereby is, authorized and directed, and empowered
Case 20-33122-KRH           Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20               Desc Main
                                    Document     Page 27 of 28



         in the name of, and on behalf of the Company, to begin the process of auctioning or selling
         certain of the Company’s assets in conjunction with the chapter 11 filing and in connection
         therewith, each Authorized Person, with power of delegation, is hereby authorized and
         directed to execute any appropriate sale or other documents or retention agreements, pay
         appropriate retainers, and to cause to be filed appropriate applications for authority to retain
         the services of applicable agents.

10.      FURTHER ACTIONS AND PRIOR ACTIONS

      A. The Company hereby authorizes any direct or indirect subsidiary of the Company or any
         affiliate of the Company or any entity of which the Company or any subsidiary of such
         Company is the sole member, general partner, managing member, or equivalent manager,
         as applicable, to take each of the actions described in these resolutions or any of the actions
         authorized in these resolutions, and none of the resolutions contained herein, or action
         taken in furtherance hereto, shall have or cause an adverse effect on any such subsidiary,
         affiliate, or the Company’s interest therein (including without limitation, any automatic
         dissolution, divestiture, dissociation, or like event under applicable law);

      B. In addition to the specific authorizations heretofore conferred upon the Authorized Persons,
         the Authorized Persons, either individually or as otherwise required by the Company’s
         governing documents and applicable law, be, and each of them hereby is, authorized to
         execute (under the common seal of the Company, if appropriate), acknowledge, deliver,
         and file any and all agreements, certificates, instruments, powers of attorney, letters, forms,
         transfer, deeds and other documents on behalf of the Company relating to the Restructuring
         Matters;

      C. Each of the Authorized Persons, acting alone or with one or more other Authorized Persons
         be, and hereby are, authorized and empowered, in the name of, and on behalf of, the
         Company, to take or cause to be taken any and all such other and further action, and to
         execute (under the common seal of the Company, if appropriate), acknowledge, deliver,
         and file any and all such agreements, certificates, instruments, and other documents and to
         pay all expenses, including but not limited to filing fees, in each case as in such Authorized
         Person’s or Authorized Persons’ absolute discretion, shall be necessary, appropriate, or
         desirable in order to fully carry out the intent and accomplish the purposes of the
         resolutions adopted herein;

      D. Each of the Authorized Persons has received sufficient notice of the actions and
         transactions relating to the matters contemplated by the foregoing resolutions, as may be
         required by the organizational documents of the Company, or hereby waives any right to
         have received such notice;

      E. All acts, actions, and transactions relating to the matters contemplated by the foregoing
         resolutions done in the name of and on behalf of the Company, which acts would have been
         approved by the foregoing resolutions except that such acts were taken before the adoption
         of these resolutions, are hereby in all respects approved, confirmed, ratified, and adopted
         in all respects as the true acts and deeds of the Company with the same force and effect as
Case 20-33122-KRH       Doc 1    Filed 07/23/20 Entered 07/23/20 06:42:20            Desc Main
                                Document     Page 28 of 28



     if each such act, transaction, agreement, or certificate had been specifically authorized in
     advance by the Board; and

  F. Any Authorized Person, acting alone or together with one or more other Authorized
     Persons be, and hereby is, authorized to do all such other acts, deeds and other things as
     the Company itself may lawfully do, in accordance with its governing documents and
     applicable law, howsoever arising in connection with the matters above, or in furtherance
     of the intentions expressed in the foregoing resolutions, including, but not limited to, the
     negotiation, finalization, execution (under the common seal of the Company, if
     appropriate) and delivery of any other agreements, certificates, instruments, powers of
     attorney, letters, forms, transfer, deeds and other documents whatsoever as the individual
     acting may in his/her absolute and unfettered discretion approve, deem or determine
     necessary, appropriate or advisable, such approval, deeming or determination to be
     conclusively evidenced by said individual taking such action or the execution thereof.


                                           * * * *
